Exhibit 10.1


THIRD AMENDMENT
TO
CREDIT AND SECURITY AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT, effective as of December
20, 2019 (this “Amendment”), is entered into by and between RED IRON ACCEPTANCE,
LLC, a Delaware limited liability company (“Borrower”), and TCF INVENTORY
FINANCE, INC., a Minnesota corporation (“Lender”). Capitalized terms used herein
and not otherwise defined shall have the meanings ascribed thereto in the Credit
Agreement (as hereinafter defined).
RECITALS
A.    Borrower and Lender are parties to that certain Credit and Security
Agreement, dated as of August 12, 2009, as amended by the First Amendment to
Credit and Security Agreement dated as of June 6, 2012 and the Second Amendment
to Credit and Security Agreement dated as of November 29, 2016 (as so amended,
the “Credit Agreement”).
B.    The parties hereto have agreed to amend the Credit Agreement as provided
herein.
NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
AGREEMENT
1.Amendments.
(a)    Extension of Revolving Loan Maturity Date. The first sentence of Section
2.01(a) of the Credit Agreement is amended and restated to extend the Revolving
Loan Maturity Date by two years (to end on October 31, 2026) as follows:
“Subject to the terms and conditions of this Agreement, Lender agrees to advance
to Borrower from time to time during the period beginning on the Closing Date
and ending on October 31, 2026, or such earlier date on which the LLC Term shall
end (such date or such earlier date, if applicable, the “Revolving Loan Maturity
Date”), such loans as Borrower may request under this Section 2.01
(individually, a “Revolving Loan”); provided, however, that the aggregate
principal amount of all Revolving Loans outstanding at any time shall not exceed
the Commitment at such time.”
(b)    Increase in Commitment. The reference to “$550,000,000” in Section
2.02(a) of the Credit Agreement is replaced with “$625,000,000.”





--------------------------------------------------------------------------------





(c)    Increase in Revolving Loan Note. The first two sentences of Section
2.05(a) of the Credit Agreement are amended and restated to reflect the issuance
of a new Revolving Loan Note in the amount of the increased Commitment, as
follows:
“The obligation of Borrower to repay the Revolving Loans and to pay interest
thereon at the rate provided herein shall be evidenced by a promissory note in
the form agreed to by Lender (the “Revolving Loan Note”), which note shall be
(i) in the face principal amount of $625,000,000, (ii) dated as of December 20,
2019, and (iii) otherwise appropriately completed. The Revolving Loan Note shall
amend, restate, and replace in its entirety the original promissory note dated
November 29, 2016 executed by the Borrower and payable to the order of the
Lender in the face principal amount of $550,000,000 and is not intended to
constitute a novation of the Borrower’s obligations thereunder.”
(d)    Definition of Lender. The definition of “Lender” in Schedule 1.01 to the
Credit Agreement is amended and restated to correct the cross-reference to the
preamble as follows:
“Lender” shall have the meaning given to that term in the preamble of this
Agreement.”
(e)    Definition of LIBOR. The definition of “LIBOR” in Schedule 1.01 to the
Credit Agreement is amended and restated as follows:
“LIBOR” shall mean the most recent 15 Business Day moving average of one-month
interbank offered rates for dollar deposits in the London market, as reported to
Lender by “The Bloomberg Financial Markets, Commodities and News,” a publicly
available financial reporting service (“Bloomberg”). If Bloomberg no longer
publishes such rates, Lender may, in its discretion, choose a similar successor
publicly available financial reporting service. If Lender determines (which
determination shall be conclusive absent manifest error) that (A) adequate and
reasonable means do not exist for ascertaining LIBOR, including, without
limitation, because such rate is no longer published by Bloomberg or by any such
successor, and such circumstances are unlikely to be temporary; or (B) that such
rate is no longer an active base rate measure, then, reasonably promptly after
such determination by Lender, Lender and Borrower will work together in good
faith to amend this Agreement to replace LIBOR with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar credit facilities for such alternative benchmarks,
together with any changes to this Agreement advisable or appropriate to conform
to such alternate benchmark rate. The substitute index determined as provided
herein shall constitute “LIBOR” for all purposes under this Agreement. In
addition, if LIBOR as determined without regard to this sentence would be less
than


2

--------------------------------------------------------------------------------





0%, LIBOR shall be 0%. LIBOR for any month will be based on the reported
one-month LIBOR rate for the most recent 15 Business Days preceding the 25th day
of the immediately preceding month.”
(f)    Updated Notice Address. The notice address for each of Red Iron and for
Fox Rothschild LLP in Section 8.01 of the Credit Agreement are amended and
restated as follows:
Red Iron Acceptance, LLC
8111 Lyndale Avenue South
Bloomington, MN 55420
Attention: General Manager


Fox Rothschild LLP
Campbell Mithun Tower- Suite 2000
222 South Ninth Street
Minneapolis, MN 55402
Attention: Christopher M. Scotti


2.    Amended and Restated Revolving Loan Note. Borrower will enter into a
Second Amended and Restated Revolving Loan Note, dated as of the date of this
Amendment (the “Second Amended and Restated Revolving Loan Note”). All
references in any document or instrument to the Revolving Loan Note (other than
the reference in Section 3.01(b) of the Credit Agreement, which will continue to
refer to the promissory note issued on August 12, 2009) are hereby amended to
refer to the Second Amended and Restated Revolving Loan Note. Lender shall
return to Borrower the original promissory note made by Borrower dated November
29, 2016, and the originals of all promissory notes predecessor thereto.
3.    Representations and Warranties. Borrower certifies to Lender that the
representations and warranties of Borrower in Section IV of the Credit Agreement
are true and correct in all respects as of the date of this Amendment.
4.    Affirmation of Credit Agreement; Further References. The parties hereto
each acknowledge and affirm that the Credit Agreement, as hereby amended, is
hereby ratified and confirmed in all respects, and all terms, conditions and
provisions of the Credit Agreement, except as amended by this Amendment, shall
remain unmodified and in full force and effect. All references in any document
or instrument to the Credit Agreement (including references in the Credit
Agreement to the terms thereof) are hereby amended to refer to the Credit
Agreement as amended through this Amendment.
5.    Entire Agreement. This Amendment, on and after the date hereof, contains
all of the understandings and agreements of whatsoever kind and nature existing
among the parties hereto with respect to this Amendment, the subject matter
hereof, and the rights, interests, understandings, agreements and obligations of
the parties hereto pertaining to the subject matter hereof with the effect that
this Amendment shall control with respect to the specific subjects hereof.


3

--------------------------------------------------------------------------------





6.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in portable
document format (.pdf) shall be as effective as delivery of a manually executed
counterpart hereof.
[Signature Page Follows]






4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.
RED IRON ACCEPTANCE, LLC
By: /s/ Mark J. Wrend
Name: Mark J. Wrend
Its: Manager
TCF INVENTORY FINANCE, INC.
By: /s/ Mark J. Wrend
Name: Mark J. Wrend
Its: Executive Vice President


















































(Signature Page to Third Amendment to Credit and Security Agreement)



